PROMISSORY NOTE

July 1, 2006

$100,000 CDN

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to the
order of KENNETH HICKS (the “Lender”) the principal sum of One Hundred Thousand
Dollars ($100,000) in lawful currency of Canada (the “Principal Sum”), together
with interest thereon as herein provided.

The Principal Sum or such amount as shall remain outstanding from time to time
shall earn interest (the “Interest”) at the rate of six percent (6%) per annum
for the period beginning on the date of the advance of the Principal Sum,
payable as provided below. In the event of any partial repayments made on the
Principal Sum, such payments shall be applied firstly towards accrued interest
and then towards the Principal Sum.

The Principal Sum and all accrued and outstanding Interest will become due and
payable on demand.

The undersigned, when not in default hereunder, will have the privilege of
prepaying in whole or in part the Principal Sum and Interest without bonus or
penalty.

 

Presentment, protest, notice of protest and notice of dishonour are hereby
waived.

ARGENTEX MINING CORPORATION

 

Per:      /s/ Jenna Hardy                                        

 

Jenna Hardy, for the Board of Directors

 

 

 

 

 